Citation Nr: 1611765	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  08-29 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to April 1966.

This matter on appeal before the Board of Veterans' Appeals (Board) arises from a June 2007 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  This case has since been transferred to the Oakland, California RO. 

The Veteran testified at a Travel Board hearing before a Veterans Law Judge in December 2010.  A transcript of that hearing has been associated with the claims file.  In December 2012, the Board notified the Veteran that the Judge before whom he had testified in December 2010 was no longer employed by the Board.  He was offered an additional opportunity to testify before the Board.  In a statement received later that month, the Veteran, through his representative at that time, declined the opportunity for an additional hearing.

In a January 2013 decision, the board denied the claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In an April 2014 Memorandum Decision, the Court set aside the decision and remanded the matter to the Board for further development and readjudication consistent with the Decision.  

In November 2014, the Board remanded this matter for additional development.  


FINDINGS OF FACT

The competent evidence of record is at least in equipoise as to whether sleep apnea had its onset in active service.





CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2015).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013) (continuity of symptomatology provisions apply only to the chronic disorders as listed in 38 C.F.R. § 3.309(a)).  In this case, as sleep apnea is not identified as a chronic disease under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b)  are inapplicable.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The service medical records show that a July 1962 entrance examination found no abnormalities of the lungs and chest; an abnormality of the nose, a nasal septal deviation was indicated.  There are no complaints, findings, diagnosis or treatment for a respiratory problem or for sleep apnea in service.  At separation, an April 1966 report of medical history shows that the Veteran reported a history of ear, nose or throat trouble, which was specified as occasional tonsillitis, treated with penicillin with no complications and no sequelae.  On separation examination, the Veterans' nose, sinuses, mouth, throat, chest, and lungs were evaluated as clinically normal.  

Private and VA treatment reports from April 2000 to May 2009 show that the earliest evidence of record in which the Veteran was noted to have a history of obstructive sleep apnea was a March 2003 private treatment report. The Veteran was then diagnosed with probable obstructive sleep apnea in a separate March 2003 private treatment report and referred for a sleep study.  Following an April 2003 private sleep study, he was diagnosed with obstructive sleep apnea. 

Throughout the appeal, the Veteran has maintained that his sleep apnea began during active service and has continued since that time.  Specifically, in his July 2007 notice of disagreement, he alleged that his sleep apnea was secondary to a deviated septum which was incurred during active service when his nose was broken while he was breaking up a fight at a service-related picnic.

In an August 2007 statement, the Veteran's spouse reported that, prior to joining the Air Force, her husband had no sinus related problems and that, after breaking up a fight during active duty, he had broken his nose.  She also reported that he was never provided with proper treatment, although he sought it repeatedly.  Finally, she stated that his upper respiratory problems continued to get worse over the years and had originated from the in-service injury. 

Also in an August 2007 statement, the Veteran noted he was in Air Police Law Enforcement and in 1964, while breaking up a fight, was elbowed in the nose.  The Veteran said his sergeant then informed him that the nose was broken and proceed to reset it on the spot.  The Veteran reported that created a lump inside of his nose.  He says he went on sick call four times within a two and a half year period because of the lump in his nose, but each time was sent away without the issue being resolved. 

In a December 2010 Travel Board hearing, the Veteran testified that he originally broke his nose during active service in 1963, around either September or October of that year.  He reported that a service member had punched him in the nose.  The Veteran's spouse testified that he did not have a problem with sleeping or breathing prior to that incident and since the incident he had problems breathing and sleeping. 

In a June 2011 VA examination, the Veteran reported that he had to deal with bar fights and domestic violence while in active service, at which time his nose had been broken and had to be reset three different times during service.  He reported that his spouse noted episodes where he would stop breathing and learned to shake him and turn him to the side at night, but he slept through the night. The Veteran was diagnosed with obstructive sleep apnea.  The examiner also diagnosed the Veteran with a history of troublesome snoring predating military service, which was first noted by his wife before basic training.

In an August 2011 addendum to the VA examination, the VA examiner could not find evidence that the Veteran developed sleep apnea or significantly increased risk factors for sleep apnea during service after reviewing the available records.  The examiner found that it was less likely than not that the Veteran acquired additional obstruction causing his current sleep apnea during or as a result of service.  The examiner also opined that the Veteran's current obstructive sleep apnea was more likely than not related to the Veteran's airway anatomy, including his snoring and nasal septal deviation, which the examiner found predated service.  The examiner found that the Veteran's obesity, which developed over the years after service, was also more likely than not, a major contributor to the current sleep apnea problem.  Finally, the examiner concluded that, after reviewing the service records and claims file, he was unable to identify a cause for aggravation of obstructive sleep apnea as a result of service without speculation and therefore found it was less likely than not that the Veteran's service resulted in significant aggravation of sleep apnea syndrome beyond the normal progression of the disease, using the currently available information.

In a May 2012 addendum, the VA examiner found that the Veteran's statements and medical evaluation in July 1962 and April 1966 denied difficulty sleeping, made no mention of snoring and there was no mention of a new nasal or other airway problems during military service after the notation of septal deviation on the enlistment examination.  The examiner also noted that he could not find evidence that the Veteran developed sleep apnea or a significantly increased risk for sleep apnea during service after reviewing currently available records.  The examiner noted it would be speculation for him to attribute the onset or cause of the Veteran's current sleep apnea during or as the result of service.  The examiner noted that sleep apnea was diagnosed 10 years prior, and over 40 years after The Veteran left service.  Therefore, the examiner concluded that, using the currently available records and context of the Veteran's current physical condition, it was less likely than not that the Veteran acquired an additional obstruction causing the current sleep apnea syndrome during service, or as a result of service.  The examiner also stated that he was unable to identify a cause for aggravation of obstructive sleep apnea as a result of his service without speculation and therefore, it was less likely than not that the Veteran's service resulted in a significant aggravation of the current sleep apnea syndrome beyond the normal progression, using the currently available information.

In a November 2012 letter, the Veteran's wife stated that the Veteran broke his nose in service in 1963 and 1964 while breaking up fights.  She explained that, after the second incident, she noticed that he stopped breathing in the middle of the night and that those episodes became more frequent and pronounced over time.  She also stated that neither she nor her husband knew about sleep apnea until long after service and that the Veteran did not seek treatment for that condition because they both assumed it would go away.  

Pursuant to the Board's November 2014 remand instructions, an additional opinion was obtained in December 2014 from the previous examiner.  That examiner again opined that it would be speculation for him to conclude that the Veteran had diagnosable sleep apnea onset during service, using available service medical records.  However, when considering the lay statements of the Veteran and his spouse, the examiner provided that our only evidence of sleep apnea symptoms during service to be considered is based on verbal statements given on June 9, 2011.  Using that statement only, the examiner concluded that the Veteran as likely as not (50 percent or more likelihood) had onset of sleep apnea symptoms during service.

After having carefully reviewed the evidence of record, the Board finds that the evidence is at least in equipoise.  The Veteran and his spouse contend that sleep apnea had its onset in service and continued thereafter, specifically related to snoring.  The service medical records are negative for findings, complaints, or diagnosis of snoring or sleep apnea.  Post-service records show that the Veteran was diagnosed with sleep apnea in 2003.  Thus, there is evidence of a current disability. The question then is whether the Veteran's diagnosed sleep apnea is related to service. 

Initially, the Board notes that snoring is a condition that is capable of lay observation.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran and his spouse contends that the Veteran began snoring in service and that after sustaining injuries to his nose from his duties as an air policeman, his spouse observed the Veteran occasionally stopped breathing at night.  The Veteran's service separation form shows that his military occupational specialty was that of an Air Policeman.  Therefore his reports of having broken up fights during his active service, with potential injury to his nose, are consistent with his duties during service.  38 U.S.C.A. § 1154(a) (West 2014).

The Board also finds the Veteran's and his spouse's statements regarding the origin and continuity of snoring symptoms and sleep deficiencies since service to be competent, credible, and probative because the presence of snoring is not a determination medical in nature and is therefore capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, their statements as to the onset of symptoms of sleep difficulties in service have been consistent throughout the appeal.  The evidence of record also fails to demonstrate that the Veteran's and spouse's statements are not credible.  

Thus, despite the lack of service medical records showing that the Veteran had snoring or sleep apnea, since the Board finds that the Veteran's and spouse's statements are competent and credible evidence that the Veteran snored in service and was having breathing difficulties.  The Board finds it reasonable that at the time the Veteran was in service, he and his spouse were not aware of the significance of the snoring and breathing difficulties such that he would not have sought treatment in service.  The Board is aware that the same VA examiner throughout the course of this appeal concluded that the Veteran's sleep apnea was not related to or started in service based on the lack of in-service treatment records.  However, the VA examiner did not consider statements from the Veteran's wife, who knew the Veteran during active service, as to her observations of snoring and breathing difficulties while sleeping during active service until his opinion in December 2014.  In this case, the Board finds that their lay assertions of the Veteran having manifestations due to the sleep apnea in service are credible and sufficient to establish the onset of symptoms to the time he was serving on active duty.  Thus, there is no adequate reason to reject the evidence of record that is favorable to the Veteran, specifically, the lay statements of record and the favorable December 2014 opinion based on the lay statements that the Board has found to be credible.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22 (1998). 

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for sleep apnea is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 








ORDER

Service connection for sleep apnea is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


